Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed December 15, 2021 in reply to the Non-final Office Action mailed September 15, 2021. Claims 1, 16, and 17 have been amended; claims 2-12, 14, 19, and 20 have been canceled; and no claims have been newly added. Claims 16-18, 21, and 22 have been withdrawn. Claims 1, 13, and 15 are thus currently under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 101
In view of the present amendment to claims 16 and 17, the 35 USC 101 rejection of these claims as being directed to a non-statutory “use” is hereby withdrawn.  
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 1 has been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the Non-final Office Action mailed September 15, 2021 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 102(a)(1) and 102(a)(2)
Kaler et al. do not anticipate a composition (e.g. emulsion) comprising 15-90 wt% propylene carbonate and 10-85 wt% 1,2-hexanediol (i.e. the elected species of organic compound currently under examination), as now stipulated in newly amended claim 1. Therefore the 35 U.S.C. 102(a)(1) and 102(a)(2) rejection presented in the Non-final Office Action mailed September 15, 2021 is hereby withdrawn.
Obviousness-Type Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 15/561,222 (amended claims filed July 30, 2021). 
Claims 1, 13, and 15 are directed to a synergistic preservative composition comprising about 10-99.9 wt% propylene carbonate, about 0.1-99.9 wt% one or more compounds recited in element ii (e.g. phenyl ethyl alcohol), and, optionally, 0.1-20 wt% one or more compounds recited in element iii (e.g. dehydroacetic acid). 
Claim 9 of U.S. Patent Application No. 15/561,222 is directed to a synergistic preservative composition comprising “about” 8 wt% dehydroacetic acid and “about” 92 wt% propylene carbonate, wherein the composition can further comprise e.g. phenyl ethanol (i.e. phenyl ethyl alcohol).
Although the claims at issue are not identical, they are not patentably distinct because U.S. Application 15/561,222 provides that the phenyl ethanol can be present in the amount of 0.1-99.9%. Claim 1 of U.S. Application 15/561,222 requires “about” 8 wt% dehydroacetic acid and “about” 92 wt% propylene carbonate. The approximation 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
15 wt% to 90 wt% of propylene carbonate” and “10 wt% to 85 wt% of an organic compound”, wherein 1,2-hexanediol is the elected species of organic compound under examination at this time. Applicant does not point to where they find support for these specific ranges in the original specification and claims. Adequate support cannot be found for the limitations “15 wt% to 90 wt% of propylene carbonate” and “10 wt% to 85 wt% 1,2-hexanediol”. It does not appear Applicant contemplated these specific ranges at the time of filing the present application. 
This constitutes new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Merianos et al. (U.S. Patent Application Pub. No. 2011/0207787), in view of Sun et al. (U.S. Patent No. 5,993,787).
Applicant Claims
Applicant’s elected subject matter is directed to a composition comprising about 10-99.9 wt% propylene carbonate, about 0.1-99.9 wt% 1,2-hexanediol, and, 0.1-20 wt% sorbic acid. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Merianos et al. disclose an anhydrous synergistic antimicrobial/preservative composition comprising e.g. 40-60 wt% of 1,2-hexanediol and 0-10 wt% sorbic acid, wherein the combination of 1.2-hexanediol and sorbic acid exhibits a “potentiated” antimicrobial effect (abstract; paragraphs 0003, 0018, 0020, 0021). 
et al. disclose an anhydrous (i.e. non-aqueous) antimicrobial composition comprising propylene carbonate as the primary solvent, and further comprising one or more short chain diols and one or more active ingredients; wherein the active ingredient can include sorbic acid (abstract; Col. 3, lines 13-54, 67; Col 4, lines 14-20, 28-29, 33-34; Col. 5, lines 32-35; Col. 6, lines 1-5, 13-17; Col. 8, lines 20, 27-28; claims 10 and 11).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Merianos et al. do not explicitly disclose that the composition comprises propylene carbonate. This deficiency is cured by the teachings of Sun et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Merianos et al. and Sun et al., outlined supra, to devise Applicant’s presently claimed synergistic preservative composition. 
Merianos et al. disclose an anhydrous synergistic antimicrobial/preservative composition comprising e.g. 40-60 wt% of 1,2-hexanediol and 0-10 wt% sorbic acid; wherein the combination of 1.2-hexanediol and sorbic acid exhibits a “potentiated” antimicrobial effect. Since Sun et al. disclose that an anhydrous base carrier composition comprising propylene carbonate as a solvent together with a short chain diol provides for fast skin absorption, superior skin penetration, and prolonged retention of actives, such as e.g. sorbic acid which provides antioxidant effects, and that such et al. synergistic preservative composition as an anhydrous composition with propylene carbonate as at least one of the solvents, with the reasonable expectation that the resulting composition will successfully exhibit a synergistic antimicrobial effect, as well as exhibit fast skin absorption, superior skin penetration, and prolonged retention of actives (i.e. all of which will further significantly enhance the synergistic preservative effect), and, moreover, that the resulting composition will also be stable, non-greasy with good aesthetics and skin feel, easily spreadable, and non-irritating to skin.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not found persuasive:
i) Applicant contends that Merianos “neither discloses nor suggests propylene carbonate”, that “the intended purpose of propylene carbonate in the instant application is to increase the efficacy of the synergistic composition” while “on the contrary, the intended purpose of propylene carbonate in Sun et al. is to act as a primary solvent”, and thus “it is inappropriate for an artisan to refer to Sun et al…to achieve the intended purpose of Applicant’s propylene carbonate” and hence “there is no motivation an artisan to arrive at Applicant’s synergistic preservative composition”. 
The Examiner, however, would like to point out the following:
1. Merianos has not been cited for individually anticipating the instantly claimed subject matter under 35 USC 102. Merianos need not necessarily disclose propylene carbonate. Merianos has been cited for disclosing a synergistic antimicrobial composition comprising e.g. 40-60 wt% of 1,2-hexanediol and 0-10 wt% sorbic acid, wherein the combination of 1.2-hexanediol and sorbic acid exhibits a “potentiated” antimicrobial effect. 
2. For the reasons discussed in the prior art rejection, one of ordinary skill in the art would combine Merianos and Sun to thus arrive at the claimed composition. Hence, the claimed composition is prima facie obvious in view of the cited art, and this is sufficient to preclude the patentability of the claimed composition. Moreover, one of ordinary skill in the art would not only expect but would, in fact, know that the composition thus arrived at exhibits a synergistic antimicrobial effect.
3. The reasons one of ordinary skill in the art had for combining the cited prior art to arrive at the claimed composition need not be the same reasons Applicant may have had for combining the same elements to arrive at the claimed composition. One of skill in the art need not include propylene carbonate for the specific reason that propylene carbonate increases the efficacy of the antimicrobial agents and permits reduced use 
For the foregoing reasons, the prior art rejections are hereby maintained.
Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617